DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/788,658 filed January 4th, 2019).

Response to Arguments
Applicant cancelled claims 10 – 11 and 23 – 25.
The pending claims are 1, 3 – 7, 13 – 15, 17 – 21, and 27 – 29 [Page 6 lines 1 – 4].

Applicant cancelled claims 10 – 11 and 23 – 25 to address the Examiner’s 112(d) Rejections [Page 8 line 22 – Page 9 line 4].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1st, 2021 was filed before the mailing date of the Final Rejection (mailed September 24th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on May 11th, 2020 was filed after the mailing date of the First Action on the Merits (mailed June 3rd, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1, 3 – 7, 13 – 15, 17 – 21 and 27 – 29 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant cancelled claims 10 – 11 and 23 – 25 which were previously rejected to place the Application with all other claims indicated Allowable in condition for Allowance.  Thus, arguments on Page 6 lines 9 – 14 are persuasive and the Applicant commented on the previous indication of Allowable Subject Matter [Page 6 lines 5 – 8].
The previous reason for allowance is repeated for completeness: Claim 1 is taken as the representative claim.  Claim 1 recites a combination of features in which the priori art does not present a reasonable combination in which the neighboring blocks use non-angular intra prediction modes (DC or planar mode) to lead to a determination to use the horizontal intra sub-partition type and further to have the horizontal intra split type (sub-partition mode) be implicitly signaled.  The prior art at least leads to reliance on possibilities and probabilities of the modes and split types in sets for selection without an active / definite determination made as claimed in the present invention.
Claim 15 is the method and similarly Claim 29 is the program performing the steps of the apparatus of Claim 1 thus claims 15 and 29 are similarly Allowed.
Claims 3 – 7, 13 – 14, 17 – 21, and 27 – 28 are similarly allowed due to their dependency on indicated allowed independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang, et al. (US PG PUB 2013/0136175 A1 referred to as “Wang” throughout) teaches “certain conditions” to check to determine a block partitioning.  Piao (US PG PUB 2021/0051343 A1 referred to as “Piao” throughout) in Paragraphs 317 – 320 teach using the intra sub partition mode.  Ko, et al. (US PG PUB 2020/0322601 A1 referred to as “Ko” throughout) teaches the desire partitioning in Figure 37 (subfigures included) as well as Paragraphs 217 – 220 (split determinations based on intra modes of neighboring blocks).  Son, et al. (US PG PUB 2018/0295384 A1 referred to as “Son” throughout) teaches in Paragraph 113 partitioning and classification of directions of intra prediction modes.
References which do not overcome the Applicant’s Priority Date: Zhao, et al. (US PG PUB 2020/0244980 A1 referred to as “Zhao” throughout) and Zhao, et al. (US PG PUB 2021/0400264 A1 referred to as “Zhao 64” throughout) which was found in Interference search but only relates to the MPM list with no clear teaching non-angular intra modes populate the MPM list.
Commonly owned references considered for ODP issues: Ramasubramonian, et al. (US PG PUB 2020/0280742 A1 referred to as “Ram” throughout) which groups partitions in ISP in the claim unlike the present invention.
Additional pertinent art found in updated search and consideration include: Kim (US PG PUB 2021/0176492 A1 referred to as “Kim” throughout) in Paragraphs 452 – 472 teaches partition selection including quadtree or binary tree splits with directions based on intra modes used.  Jung, et al. (US PG PUB 2021/0185358 A1 referred to as “Jung” throughout) teaches in Paragraphs 225 – 230 selection of transform kernels with directions to perform the transform (thus indicative of how to partition the block) rendering obvious the claims in the present invention.

References previously cited against the claims: Lim, et al. (US PG PUB 2019/0273922 A1 referred to as “Lim” throughout where citations will come from the US PG PUB in lieu of PCT/JP2017/041422 and US Provisional Application 62/424,782); Lee (US PG PUB 2020/0077086 A1 referred to as “Lee” throughout); and De Luxan Hernandez, et al. (US PG PUB 2021/0136373 A1 referred to as “Luxan” throughout in which citations will come from the US PG PUB in lieu of Foreign Priority Applications EP18183572.9 and EP19150028.9).
References found in further search including Interference Search include: Ko, et al (US PG PUB 2021/0289197 A1 referred to as “Ko” throughout) teaches in Paragraphs 315 – 330 and Table 5 various sub-partition types and modes to select partition types but does not treat the non-angular cases as in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487